                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:18CV453

        v.
                                                                 MEMORANDUM
JAMES WIDTFELDT,                                                  AND ORDER

                       Defendant.


       This matter is before the Court on receipt of an “Answer and Counterclaim that the US
Democrat Party is Unlawful and Dissolved and is the Source of Wrongful Kelly-Shoemaker
Complaint” with attached “Notice of Appeal and Appeal Fee of $505” which is a duplicate of
Filing No. 8, along with a check for $505 received from Defendant James Widtfeldt (“Widtfeldt”).

       For the reasons stated in the Court’s Memorandum and Order of October 29, 2018 (Filing
No. 9), Widtfeldt’s duplicate document and accompanying $505 appeal fee should be returned to
Witdfeldt. The Clerk’s Office is directed to return James Widtfeldt’s duplicate document and
check, number 4817, dated October 26, 2018, to him at his last known address.

       IT IS SO ORDERED.

       Dated this 30th day of October 2018.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
